J-S20041-16 & J-S20042-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

M.K.                                             IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

S.K.,

                            Appellant                No. 1475 WDA 2015


                      Appeal from the Order August 10, 2015
                 in the Court of Common Pleas of Mercer County
                      Domestic Relations at No.: 35 DR 2010



J.K.,                                            IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

S.K.,

                            Appellant                No. 1476 WDA 2015


                      Appeal from the Order August 10, 2015
                 in the Court of Common Pleas of Mercer County
                      Domestic Relations at No.: 27 DR 1998


BEFORE: PANELLA, J., OLSON, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                              FILED APRIL 08, 2016




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S20041-16 & J-S20042-16


        In these two related appeals, Appellant, S.K. (Father), appeals pro se

from the trial court’s orders of August 10, 2015 setting Father’s monthly

income at $1,500.00 per month for purposes of child support.1                 For the

reasons discussed below, we affirm in part, vacate in part, and remand for

further proceedings.

        We take the underlying facts and procedural history in these matters

from our independent review of the certified record.

        Father and Appellee, J.K. (Mother I), have two children, one of whom

is emancipated and the other is nearly age fourteen. Father and Mother I

married in 1996, separated in 1997, reconciled in 1998, and permanently

separated in 2003. It is not readily apparent from the record whether they

divorced.

        Father and Appellee, M.K. (Mother II), are the parents of two children

ages ten and eight. Father and Mother II never married and separated in

2010.

        As it relates to the orders that are the genesis of these appeals, on

May 18, 2015, the Mercer County Domestic Relations Office (Domestic

Relations)    requested     a   review    of these   cases   due   to   the   pending

emancipation of Father’s oldest child.         (See Petition for Modification of an

____________________________________________


1
  Appellant filed a single brief in these appeals. The trial court filed a single
opinion. Because the issues are identical in both cases, in the interest of
judicial economy, we will address the matters in one memorandum.



                                           -2-
J-S20041-16 & J-S20042-16


Existing Support Order, 5/19/15, at 2). Following a support conference, on

June 23, 2015, the conference officer issued two Summar[ies] of Trier of

Fact, noting Father’s long history of failing to supply financial documents,

being unable to explain the financial documents he did supply, and

continually starting and dissolving companies, resulting in declarations of no

more than minimal income to pay child support. (See Summary of Trier of

Fact [J.K. v. S.K.], 6/23/15, at 2-3; Summary of Trier of Fact [M.K. v. S.K.],

6/23/15, at 2-3). The conference officer specifically noted that Father was

paying more on his monthly car payment than he was for the support of four

children and had done little to mitigate his income deficit. (See id. at 3).

The conference officer recommended that Father pay $343.16 per month,

plus thirty-four dollars in arrears for the support of his remaining minor child

with Mother I; and $693.65 per month, plus seventy dollars in arrears for

the support of his two children with Mother II. (See id. at 3).

      Father sought de novo review. On August 7, 2015, the trial court held

a hearing on both cases. All parties appeared pro se.     At the hearing, over

Father’s objections, Mother II presented a series of documents in an effort to

show that Father was living above his declared means and hiding income

through his many companies.      (See N.T. Support Hearing, 8/07/15, at 8-

22). Father claimed all the evidence presented by Mother II were company

expenses, paid through the company. (See id. at 23). Father’s attempts to

explain where the profit draws from his partnership went and how he was


                                     -3-
J-S20041-16 & J-S20042-16


paying his expenses were evasive and contradictory. (See id. at 23-27; see

also id. at 27, 45 (claiming that he paid his parents rent but they did not

pay his expenses and claiming he borrowed money from his parents to pay

his bills)).   Ultimately, the trial court had Father estimate his monthly

expenses and fixed that amount, $1,500.00 per month, as his income. (See

id. at 28-37).    The trial court ordered that he pay child support in the

amount of $252.00 per month for his child with Mother I and $253.00 per

month per child for his two children with Mother II. (See id. at 45-46).

      On August 27, 2015, Father sought reconsideration.       The trial court

denied the motion on August 28, 2015. The instant, timely appeal followed.

On September 20, 2015, the trial court ordered Father to file a concise

statement of errors complained of on appeal.         See Pa.R.A.P. 1925(b).

Father filed a timely Rule 1925(b) statement on October 9, 2015.           On

October 21, 2015, the trial court issued an opinion. See Pa.R.A.P. 1925(a).

      On appeal, Father raises the following issues for our review:

      1. [Did t]he [trial c]ourt commit[] an abuse of discretion and an
         error of law by reaching a net income level that is not
         supported by the evidence and testimony given in this case[?]

      2. [Did t]he [trial c]ourt commit[] an abuse of discretion and an
         error of law by attributing income to [Father] that [did] not
         meet the definition requirements under 23 Pa.C.S.A. §
         4302[?]

      3. [Did t]he [trial c]ourt commit[] an abuse of discretion and an
         error of law by failing to apply the “Self Support Reserve”
         where the support amount set by the [trial c]ourt will clearly
         take [Father’s] net income below the established amount set
         forth[?]

                                    -4-
J-S20041-16 & J-S20042-16



      4. [Did t]he [trial c]ourt commit[] an abuse of discretion and an
         error of law by failing to grant [Father’s] timely objections to
         evidence provided via email transmission by [Mother II]
         directly to the [trial c]ourt prior to the commencement of the
         hearing[?]

(Father’s Brief, at 4).

      Father’s first three issues concern the trial court’s award of child

support. A parent’s financial obligation to his children is absolute, “and the

purpose of child support is to promote the child’s best interests.” Morgan v.

Morgan, 99 A.3d 554, 557 (Pa. Super. 2014), appeal denied, 113 A.3d 280

(Pa. 2015) (citation omitted). Our scope and standard of review are as

follows:

            In reviewing an order entered in a support proceeding, an
      appellate court has a limited scope of review. The trial court
      possesses wide discretion as to the proper amount of child
      support and a reviewing court will not interfere with the
      determination of the court below unless there has been a clear
      abuse of discretion. The function of the appellate court is to
      determine whether there is sufficient evidence to sustain the
      order of the hearing judge. An abuse of discretion is not merely
      an error of judgment; rather, it occurs when the law is
      overridden or misapplied, or the judgment exercised is
      manifestly unreasonable or the result of partiality, bias or ill-will.

Style v. Shaub, 955 A.2d 403, 406-07 (Pa. Super. 2008) (citation omitted).

      In his first issue, Father claims that the trial court abused its discretion

and committed an error of law by “reaching a net income level that is not

supported by the evidence and testimony[.]”            (Father’s Brief, at 12).

Specifically, Father avers that the trial court failed to “ensure it had before it

all relevant forms of income documentation.”           (Id.).    Further, Father

                                      -5-
J-S20041-16 & J-S20042-16


maintains that the trial court applied an unapproved method of income

calculation (see id.); failed to review properly his income tax returns, (see

id. at 13); and failed to credit that Father borrowed his living expenses,

(see id. at 14).     For the reasons discussed below, we find that Father

waived his first claim.

      In his Rule 1925(b) statement, Father enunciated this claim thusly,

“[t]he [c]ourt committed an abuse of discretion and an error of law by

reaching a net income level that is not supported by the evidence and

testimony given in this case.” (Concise [S]tatement of [Errors C]omplained

of on [A]ppeal, Pursuant to Pennsylvania Rule of Appellate Procedure [§]

1925(b), 10/09/15, at unnumbered page 1). It is settled that “[A]ppellant’s

concise statement must properly specify the error to be addressed on

appeal.” Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa. Super. 2011),

appeal denied, 32 A.3d 1275 (Pa. 2011) (citation omitted). A Rule 1925(b)

statement must “concisely identify each ruling or error that the appellant

intends to challenge with sufficient detail to identify all pertinent issues for

the judge.” Pa.R.A.P. 1925(b)(4)(ii). “[A] [Rule 1925(b) s]tatement which

is too vague to allow the court to identify the issues raised on appeal is the

functional equivalent of no [Rule 1925(b) s]tatement at all.” Lineberger v.

Wyeth,     894     A.2d    141,    148     (Pa.Super.    2006);    see     also

Pa.R.A.P.1925(b)(4)(vii) (“Issues . . . not raised in accordance with the

provisions of this paragraph (b)(4) are waived.”).


                                     -6-
J-S20041-16 & J-S20042-16


       Here, it is impossible to discern from Appellant’s vague and general

Rule 1925(b) statement that he was making the very specific arguments

raised in his brief.   We have stated that, when a trial “court has to guess

what issues an appellant is appealing, that is not enough for meaningful

review.” Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa. Super.

2001) (citation omitted). Father’s first claim as raised in his Rule 1925(b)

statement lacks the requisite specificity required by our rules of court.

Father does not identify how the court abused its discretion in the ruling, or,

indicate how the Rules of Civil Procedure and the Domestic Relations Code

were    misapplied.    Therefore,   Father   waived    his   first   claim.   See

Commonwealth v. Hernandez, 39 A.3d 406, 411 (Pa. Super. 2012),

appeal denied, 63 A.3d 1244 (Pa. 2013) (waiving claim where Appellant

failed to specify error alleged); see also Hansley, supra at 415.

       Further, Father’s argument is undeveloped. His legal argument on this

issue consists of a single cite to boilerplate law. (See Father’s Brief, at 12).

It is long-settled that failure to argue and to cite any authority supporting

the argument constitutes a waiver of the issue on appeal.            See Jones v.

Jones, 878 A.2d 86, 90 (Pa. Super. 2005).             This Court will not act as

counsel and will not develop arguments on behalf of an appellant.             See

Bombar v. West Am. Ins. Co., 932 A.2d 78, 94 (Pa. Super. 2007). When

deficiencies in a brief hinder our ability to conduct meaningful appellate

review, we can dismiss the appeal entirely or find certain issues to be


                                      -7-
J-S20041-16 & J-S20042-16


waived. See Pa.R.A.P. 2101. Because Father has failed to develop his first

issue, he waived it on this basis as well.2           See id.; see also Bombar,

supra at 94; Jones, supra at 90.

        Moreover, it would not merit relief. In this issue, Father devotes much

time to complaining that the trial court should have in essence litigated his

claim for him by rectifying Father’s failure to supply relevant documentation.

(See Father’s Brief, at 12-14) Further, he argues that the trial court should

have assumed that Father was borrowing money to pay his expenses. (See

id.). Father’s remaining argument is simply a sometimes sarcastic critique

of the trial court’s findings and a reiteration of his claim, rejected below, that

he has no income. (See id.). Father does not point to any misapplication of

law on the part of the trial court. Father’s argument is, in essence, a claim

that we should reevaluate the evidence in front of the trial court and weigh it

in a manner more favorable to him.             It is not this Court’s place to do so.

See Vargo v. Schwartz, 940 A.2d 459, 471 (Pa. Super. 2007) (“As an
____________________________________________


2
    We recognize that Father is proceeding pro se.

        Although this Court is willing to liberally construe materials filed
        by a pro se litigant, pro se status confers no special benefit upon
        the appellant. To the contrary, any person choosing to represent
        himself in a legal proceeding, must, to a reasonable extent,
        assume that his lack of expertise and legal training will be his
        undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284 (Pa. Super. 2006), appeal
denied, 918 A.2d 747 (Pa. 2007) (citations omitted).




                                           -8-
J-S20041-16 & J-S20042-16


appellate court, we do not reweigh the evidence, and we do not substitute

our judgment for that of the trial court.”). We have reviewed the record in

this matter and find no abuse of discretion on the part of the trial court.

See Style, supra at 406-07. Even it Father had not waived his first issue, it

would lack merit.

     In his second issue, Father claims that the trial court abused its

discretion and/or committed an error of law “by attributing income to [him]

that do[es] not meet the definition requirements under 23 Pa.C.S.A. §

4302[.]”    (Father’s Brief, at 14).    Specifically, Father avers that the trial

court counted debts as income.         (See id.).   Father’s second issue suffers

from the same fatal flaws as his first issue. His Rule 1925(b) statement with

respect to this issue is vague.          (See Concise [S]tatement of [Errors

C]omplained of on [A]ppeal, Pursuant to Pennsylvania Rule of Appellate

Procedure [§] 1925(b), 10/09/15, at unnumbered page 1).             Father’s six-

sentence argument on this issue is devoid of any legal citations or citations

from the record. (See Father’s Brief, at 14-15). It is impossible to discern

the specific nature of his complaint. (See id.). Accordingly, Father waived

his second claim. See Hansley, supra at 415; see also Bombar, supra at

94; Jones, supra at 90.

           In his third issue, Father complains that the trial court erred “by

failing to supply the ‘Self Support Reserve’ (SSR) where the support amount




                                        -9-
J-S20041-16 & J-S20042-16


. . . will clearly take [Father’s] net income below the established amount. . .

.” (Father’s Brief, at 15). We agree.

      “[T]he support guidelines set forth the amount of support which a

spouse or parent should pay on the basis of both parties’ net monthly

incomes . . . and the number of persons being supported.” Pa.R.C.P.

1910.16–1(a)(1).    There is a rebuttable presumption that the guideline

amount of child support is the correct amount.       See Pa.R.C.P. 1910.16–

1(d). Further, in low income cases, the guidelines provide for a self-support

reserve so that a party has sufficient income for basic necessities. The

support guidelines provide that an obligor, after payment of all child (and

spousal) support obligations, should retain a livable net income, currently

$931 per month.     See Pa.R.C.P. 1910.16–2(e)(1).      Under the guidelines,

the livable net income, or SSR, applies in “low income cases” and “multiple

family” situations. Pa.R.C.P. 1910.16–2(e)(1) and 1910.16–7(c).

      Here, in its Rule 1925(a) opinion, the trial court acknowledges that its

current support order leaves Father’s monthly net income below the SSR.

(See Trial Court Opinion, 10/21/15, at 5-6).     The trial court asks that we

remand the matter for entry of “appropriate orders” changing the monthly

support amount. (Id. at 6). We will therefore remand this matter for entry

of new support orders.

      In his final issue, Father claims that the trial court erred in admitting

into evidence certain unspecified documents, apparently relating to a credit


                                    - 10 -
J-S20041-16 & J-S20042-16


card, that Mother II sent to the court ex parte. (See Father’s Brief, at 15-

19). We disagree.

                  Admission of evidence is within the sound
            discretion of the trial court and we review the trial
            court’s determinations regarding the admissibility of
            evidence for an abuse of discretion. To constitute
            reversible error, an evidentiary ruling must not only
            be erroneous, but also harmful or prejudicial to
            the complaining party.         For evidence to be
            admissible, it must be competent and relevant.
            Evidence is competent if it is material to the issue to
            be determined at trial. Evidence is relevant if it
            tends to prove or disprove a material fact. Relevant
            evidence is admissible if its probative value
            outweighs its prejudicial impact. The trial court’s
            rulings regarding the relevancy of evidence will not
            be overturned absent an abuse of discretion.

             . . . [A] court sitting as trier of fact is presumed to
       disregard inadmissible evidence and consider only relevant and
       competent evidence.

Conroy v. Rosenwald, 940 A.2d 409, 417 (Pa. Super. 2007) (citations

omitted).

       Here, while the trial court did admit the packets of documents from

Mother II into evidence, (see N.T. Support Hearing, 8/07/15, at 9), it did

not consider them in rendering its decision. (See Trial Ct. Op., at 6). Thus,

even assuming, arguendo, that the trial court erred in admitting the packets,

Appellant has not demonstrated that the admission harmed or prejudiced

him.   Therefore, his final claim is meritless and must fail.    See Conroy,

supra at 417.




                                    - 11 -
J-S20041-16 & J-S20042-16


      Accordingly, for the reasons discuss above we affirm the orders of

August 10, 2015 in part, vacate in part, and remand for the entry of new

orders correcting the support amount.

      Orders affirmed in part and vacated in part.      Case remanded.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/8/2016




                                  - 12 -